         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §          CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT, LLC                          §
                                                  §          May 7, 2021
       Defendants.                                §

 PLAINTIFF OLIVER LUCK’S EMERGENCY MOTION TO COMPEL DEPOSITION
 OF DEFENDANT ALPHA ENTERTAINMENT’S REPRESENTATIVE(S) PURSUANT
              TO FEDERAL CIVIL PROCEDURE RULE 30(b)(6)

To the Honorable District Judge Victor Bolden.

       Plaintiff Oliver Luck seeks to compel the deposition of the person or person(s) designated

by Defendant Alpha Entertainment (“Alpha”) for deposition pursuant to FRCP 30(b)(6) and

requests the Court enter an expedited briefing schedule for this Motion.

               I.     REQUEST FOR EXPEDITED BRIEFING SCHEDULE

       Plaintiff respectfully requests the Court require Defendant Alpha to respond to this Motion

within 7-10 calendar days of filing. Plaintiff will file his Reply within 3 days from the date of

Defendant’s Response.

       Good cause exists to grant this expedited briefing schedule for the following reasons: (a)

since April 22, 2021, Alpha has been on notice that Luck seeks its corporate representative(s)

deposition, but has categorically refused to identify or present any witness on any requested topic;

(b) the deadline for designation of affirmative experts is May 14, 2021; (c) Plaintiff has served

Defendants with its 30(b)(6) deposition notice that is currently scheduled for June 1, 2021; (d) the

deadline for designation of rebuttal experts is June 25, 2021; (e) the discovery cut-off deadline is



                                                 1
         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 2 of 9




July 12, 2021; (f) Defendants’ counsel has indicated that it may be unavailable to conduct

depositions in parts of June and July 2021; and (g) this is a single issue discovery dispute.

                                    II.     INTRODUCTION

       On April 22, 2021 during a telephone conference between counsel regarding discovery,

Plaintiff’s counsel notified Defendants’ counsel that Plaintiff wanted to depose Alpha’s corporate

representative(s). Plaintiff’s counsel agreed to send a list of deposition topics to Defendants’

counsel. On the same day, Plaintiff’s counsel provided Defendants’ counsel with a list of

deposition topics. See Ex. A. One week later, after being reminded about the list of topics,

Defendants’ counsel insisted on a “meet and confer” conference to discuss the list of topics and

scheduled it for May 3, 2021. Ex. B.

       The “meet and confer” conference call was a sham. Defendants’ counsel categorically

refused to: (a) agree to any of the topics listed by Plaintiff’s counsel or (b) agree to present any

witness as an Alpha 30(b)(6) designee to testify for deposition. Ex. C. Instead, Defendants’

counsel used the call to engage in a fishing deposition to try to learn the trial and deposition

evidence and strategies that Plaintiff’s counsel has marshalled. Id. Defendant Alpha’s position is

that the Federal Rules of Civil Procedure, and specifically FRCP 30(b)(6), don’t apply to it because

Alpha is a bankrupt entity. However, Alpha has brought counterclaims against Mr. Luck for which

it seeks monetary damages. On behalf of the Defendants, Alpha has also asserted affirmative

defenses that seek to deny Mr. Luck the compensation to which he is entitled. Further Defendants’

counsel represented to the Court, and obtained an order, that Alpha is an indispensable party

requiring its joinder in this litigation (arguing, inter alia, that Alpha “has unique defenses and

counterclaims that McMahon cannot assert”). ECF 172 at 10. Now, having been granted its

request, Alpha refuses to play by the rules. Alpha should not be permitted to assert claims against



                                                 2
         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 3 of 9




Mr. Luck as a sword, but be shielded from presenting a FRCP 30(b)(6) witness because it is

bankrupt. As a result of Defendants’ counsel’s categorical refusal to abide by the Federal Rules of

Civil Procedure and their disingenuous and dilatory tactics, Plaintiff is forced to seek redress from

this Court.

              III.   GOVERNING RULE OF FEDERAL CIVIL PROCEDURE

       Under Federal Rule of Civil Procedure 30(b)(6), when a party seeks the deposition of an

entity, “The named organization must then designate one or more officers, directors, or managing

agents, or designate other persons who consent to testify on its behalf. … The persons designated

must testify about information known or reasonably available to the organization….”

Fed. R. Civ. P. 30(b)(6) (emphasis added).

                                      IV.     DISCUSSION

       Plaintiff seeks the deposition testimony of the corporate representative of Alpha because,

in order to prosecute his claims and defend against Alpha’s affirmative claims, he must know the

facts underlying Alpha’s affirmative defenses and counterclaims. Nevertheless, Alpha essentially

contends that it is not required to provide such information pursuant to a FRCP 30(b)(6)

deposition. That is not the law in this district or the Second Circuit. See Dongguk Univ. v. Yale

Univ., 270 F.R.D. 70, 74 (D. Conn. 2010) (Fitzsimmons, Mag.); Rubie’s Costume Co., Inc. v.

Kangaroo Mfg., Inc., CV 16-16517 (SJF) (AKT), 2018 WL 4558405, at *3 (E.D.N.Y. Sept. 21,

2018) (Tomlinson, Mag.) (“There is a discernable preference in the case law of this Circuit to

allow a litigant the opportunity to bind a corporate entity through Rule 30(b)(6) testimony.”).

       Defendant Alpha’s principal argument for refusing to abide by FRCP 30(b)(6) is based on

the contention that it does not have knowledgeable current employees who can serve as Rule

30(b)(6) witnesses on the topics requested. However, in the United States District Court of



                                                 3
             Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 4 of 9




Connecticut rejected that argument stating:

                    While “[t]here is no obligation to select a person with personal knowledge
                   of the events in question,” Wright & Miller, at 455, the Rule
                   30(b)(6) designee “has an affirmative obligation to educate himself as to the
                   matters regarding the corporation. This includes all matters that are known
                   or reasonably available to the corporation.” Concerned Citizens of Belle
                   Haven v. Belle Haven Club, 223 F.R.D. 39, 43 (D. Conn. 2004) (internal
                   quotation marks omitted). The court agrees with FHFA that the RBS
                   Defendants cannot avoid a Rule 30(b)(6) deposition based on the
                   reported limited knowledge of its employees. First, a Rule
                   30(b)(6) witness is not charged with simply conveying what the witness
                   knows but with conveying what the corporation knows.

                   The testimony elicited at the Rule 30(b)(6) deposition represents the
                   knowledge of the corporation, not of the individual deponents. The
                   designated witness is “speaking for the corporation,” and this testimony
                   must be distinguished from that of a “mere corporate employee” whose
                   deposition is not considered that of the corporation and whose presence
                   must be obtained by subpoena . . . The Rule 30(b)(6) designee does not give
                   his personal opinions. Rather, he presents the corporation's “position” on
                   the topic. Moreover, the designee must not only testify about facts within
                   the corporation's knowledge, but also its subjective beliefs and opinions.
                   The corporation must provide its interpretation of documents and
                   events. United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C.) aff'd, 166
                   F.R.D. 367 (M.D.N.C. 1996) (internal citations omitted).

Fed. Hous. Fin. Agency for Fed. Nat’l Mortg. Ass’n v. Royal Bank of Scotland Grp. PLC, No.

3:11-CV-1383(AWT), 2015 WL 13634404, at *1 (D. Conn. Aug. 20, 2015) (“FHFA”) (copy

attached as Ex. D). (emphasis added).

           In fact, under FRCP 30(b)(6), the designated representative does not have to be a current

Alpha employee. Instead, the deponent can be “other persons who consent to testify on its behalf.”

Surely Mr. McMahon, as Alpha’s current (or former) chairman and co-defendant, or Mr. Peter

Hurwitz, as Alpha’s Plan Administrator, 1 will consent to testify on behalf of Alpha.

           Moreover, Alpha’s argument that it no longer employs persons with personal knowledge

of the proposed topics was soundly rejected in FHFA. There, the court held that:


1
    See ECF 168 at 3 and ECF 168-7.

                                                    4
        Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 5 of 9




              The RBS Defendants identify certain individuals who they state would not
              be appropriate Rule 30(b)(6) designees. They also assert that they cannot
              reasonably educate a designee to testify about their practices “eight to ten
              years ago.” However, “the corporate deponent has an affirmative duty to
              make available such number of persons as will be able to give complete,
              knowledgeable and binding answers on its behalf.” Reilly v. Natwest
              Markets Grp. Inc., 181 F.3d 253, 268 (2d Cir. 1999) (internal quotation
              marks omitted). It is understood that this is not always an easy thing to do.

              While the Rule 30(b)(6) deposition of a corporation and an individual are
              similar, there is one factor which can distinguish them. An individual's
              personal memory is no more extensive than his or her life. However, a
              corporation has a life beyond that of mortals. Moreover, it can discharge its
              “memory,” i.e. employees, and they can voluntarily separate themselves
              from the corporation. Consequently, it is not uncommon to have a situation,
              as in the instant case, where a corporation indicates that it no longer employs
              individuals who have memory of a distant event or that such individuals are
              deceased. These problems do not relieve a corporation from preparing
              its Rule 30(b)(6) designee to the extent matters are reasonably available,
              whether from documents, past employees, or other sources. Of course, just
              like in the instance of an individual deponent, the corporation may plead
              lack of memory. However, if it wishes to assert a position based on
              testimony from third parties, or their documents, the designee still must
              present an opinion as to why the corporation believes the facts should be so
              construed. The attorney for the corporation is not at liberty to
              manufacture the corporation's contentions. Rather, the corporation may
              designate a person to speak on its behalf and it is this position which the
              attorney must advocate.

FHFA, 2015 WL 13634404 at *4. (emphasis added)

       Defendant Alpha’s refusal to present a Rule 30(b)(6) witness for deposition is particularly

disingenuous because, as an inducement to Alpha to bring its unmeritorious counterclaims against

Mr. Luck in this action, Defendant McMahon agreed to pay all of Alpha’s attorney’s fees. See Ex.

E. Further, as the Court may recall, Defendant Alpha has refused to verify its interrogatory

responses because they are based on its counsel’s knowledge. ECF 174 at 16 (“the information in

Alpha’s possession, custody or control is limited to Alpha’s pre-bankruptcy records in the

possession of Defendants’ counsel and the knowledge of Defendants’ counsel from its pre-

bankruptcy representation of Alpha”) (emphasis added). In other words, Alpha’s contentions and

                                                5
         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 6 of 9




claims in this case are manufactured by Defendants’ counsel and paid for by Defendant McMahon.

       The party opposing a 30(b)(6) deposition must prove good cause to deny the discovery

sought. FHFA, 2015 WL 13634404 at *1 (citing Dongguk, 270 F.R.D. at 74). “To establish ‘good

cause’ for a protective order under Federal Rule of Civil Procedure 26(c), the courts have insisted

on a particular and specific demonstration of fact, as distinguished from stereotyped and

conclusory statements[.]” Id. (quoting Gulf Oil Co. v. Bernard, 452 U.S. 89, n.16 (1981)) (original

brackets and quotation marks omitted).

       Here Defendant Alpha has not, and cannot, show good cause based on a particular and

specific demonstration of fact. It is beyond cavil that Mr. McMahon can serve as a corporate

representative as can Alpha’s Plan Administrator, Mr. Peter Hurwitz. Instead, Defendant’s position

appears to be that it is simply immune from the Federal Rules of Civil Procedure because it is a

bankrupt entity.

       Alpha’s counsel also contends that Alpha should not be required to present a 30(b)(6)

witness for deposition because it has already produced documents and provided (unverified)

answers to interrogatories. However, in Dongguk, 270 F.R.D. at 74, the court held that “[a]

party should not be prevented from questioning a live corporate witness in a deposition setting

just because the topics proposed are similar to those contained in documents provided or in

interrogatory questions answered.” While information may have already been provided by other

methods, such as document production, a live “witness may still be useful to testify as to the

interpretation of papers[.]” Id.

       As Judge Thompson explained in FHFA, separate and additional discovery responses are

an insufficient bases for refusing to produce a corporate representative for deposition under

FRCP 30(b)(6):



                                                 6
         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 7 of 9




                [A] Rule 30(b)(6) deposition serves a distinct purpose, i.e., it “binds the
               corporation.” Dongguk, 270 F.R.D. at 74. Also, “[w]hen information has
               already been provided in other forms, a witness may still be useful to testify
               as to the interpretation of papers, and ‘any underlying factual qualifiers of
               those documents’ (i.e., information which the defendant knows but is not
               apparent on the face of the documents).” Id.

               Furthermore, “[a] party may also have an interest in getting the corporation's
               testimony on an issue, rather than the testimony of an individual.” Id. The
               RBS Defendants have made no showing that any of these purposes of a Rule
               30(b)(6) deposition will be fairly and adequately served, as opposed to
               requiring FHFA to accept selectively designated deposition testimony
               favorable to the RBS Defendants.

FHFA, 2015 WL 13634404 at *3; see also Cipriani v. Dick’s Sporting Goods, Inc., No. 3:12 CV

910 (JBA), 2012 WL 5869818, at *2 (D. Conn. Nov. 19, 2012) (Margolis, Mag.). Thus, it is not

appropriate to force a plaintiff to accept a compromise in the form of deposition designations and

written responses from the defendants, even assuming such designations and responses satisfy the

plaintiff’s Rule 30(b)(6) notice. FHFA, 2015 WL 13634404 at *5.

                                     V.      CONCLUSION

       Plaintiff respectfully requests that the Court order an expedited briefing schedule on this

matter and, thereafter, grant Plaintiff’s Motion to Compel Alpha to present a witness or witnesses

for depositions(s) under FRCP 30(b)(6) on the topics listed in Ex. F.




                                                 7
         Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 8 of 9




                                              Respectfully submitted,

                                              PLAINTIFF OLIVER LUCK

                                              /s/ Paul J. Dobrowski
                                              Paul J. Dobrowski (phv10563)
                                              Vanessa L. Pierce (phv10561)
                                              Jared A. McHazlett (phv10650)
                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4601 Washington Avenue, Suite 300
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email : jmchazlett@doblaw.com

                                              AND

                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed. Bar No. ct30935)
                                              Sarah E. Gleason (Fed. Bar No. ct30906)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com
                                              Email: segleason@goodwin.com

                                              HIS ATTORNEYS


                             CERTIFICATE OF CONFERENCE

        I hereby certify that I have conferred with counsel for the Defendants in a good faith effort
to resolve by agreement the issues raised in Plaintiff Oliver Luck’s Emergency Motion to Compel
Deposition of Defendant Alpha Entertainment’s Representative(s) Pursuant to Federal Civil
Procedure Rule 30(b)(6) without Court intervention. See Exhibit C. Unfortunately, we have been
unable to reach such an agreement.


                                              /s/ Paul J. Dobrowski



                                                 8
            Case 3:20-cv-00516-VAB Document 179 Filed 05/07/21 Page 9 of 9




                                CERTIFICATE OF SERVICE
         I hereby certify that on May 7, 2021, a copy of the foregoing was filed electronically and
served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                             /s/ Paul J. Dobrowski




9814618v1




                                                 9
